Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice
  December 20, 2019
                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  160382-3                                                                                             Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                   SC: 160382-3                                        Justices
  In re FRANZEL, Minors.                                           COA: 346547; 347366
                                                                   Washtenaw CC Family Division:
                                                                   17-000126-NA; 17-00127-NA
                                                                   17-000128-NA; 17-00129-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the August 15, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2019
         s1217
                                                                              Clerk